Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-20 of U.S. Patent No. US 10,522,359 B2 to Huang et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the instant application.

Regarding independent claim 1: Huang teaches (e.g., Claims 1-11) a method of forming fin field effect transistor (FinFET), comprising: 
forming a gate stack over a fin that protrudes above a substrate (Claim 1, Lines 1-3);
forming a recess in the fin adjacent to the gate stack (Claim 1, Lines 4-7); 
forming a source/drain region in the recess, 
wherein the source/drain region comprises a capping layer and a first epitaxy layer underlying the capping layer (Claim 1, Lines 8-11), 
wherein a concentration of a first material in the source/drain region is highest at an interface between the capping layer and the first epitaxy layer (Claim 1, Lines 11-14); and 
forming a silicide region that extends through the capping layer and contacting the first epitaxy layer (Claim 1, Lines 15-21). 
Regarding claim 2: Huang teaches the claim limitation of the method of claim 1, on which this claim depends,
wherein a first surface of the silicide region facing the substrate is level with a second surface of the capping layer facing the substrate (Claim 1, Lines 21-26). 
Regarding claim 3: Huang teaches the claim limitation of the method of claim 2, on which this claim depends,
 wherein the second surface is laterally adjacent to the first surface and contacts the first surface (Claim 1). 
Regarding claim 4: Huang teaches the claim limitation of the method of claim 1, on which this claim depends,
wherein the first material is germanium, wherein the capping layer and the first epitaxy layer are formed of silicon germanium (Claim 5). 
Regarding claim 5: Huang teaches the claim limitation of the method of claim 1, on which this claim depends,
wherein forming the silicide region comprises:
depositing a first metal-containing layer and a second metal-containing layer successively over the source/drain region,
the second metal-containing layer and the first metal-containing layer comprising different materials; and performing an anneal, wherein the first metal-containing layer reacts with the source/drain region to form the silicide region (Claim 1). 
Regarding claim 6: Huang teaches the claim limitation of the method of claim 5, on which this claim depends,
wherein the first metal-containing layer is formed of a metal material, and the second metal-containing layer is formed of a nitride of the metal material (Claim 7). 
Regarding claim 7: Huang teaches the claim limitation of the method of claim 1, on which this claim depends,
wherein the source/drain region further comprises a second epitaxy layer underlying the first epitaxy layer, wherein the first epitaxy layer,
the second epitaxy layer, and the capping layer are formed to have different concentrations of the first material (Claim 1). 
Regarding claim 8: Huang teaches the claim limitation of the method of claim 7, on which this claim depends,
wherein the first epitaxy layer has a first concentration of the first material, the second epitaxy layer has a second concentration of the first material, and the capping layer has a third concentration of the first material, wherein the third concentration is lower than the first concentration, and the first concentration is higher than the second concentration (Claim 1). 
Regarding claim 10. The method of claim 1, further comprising:
depositing an intermediate layer dielectric (ILD) overlying the source/drain region around the gate stack; and 
forming an opening in the ILD to expose the source/drain region, wherein the silicide region is formed at a bottom of the opening (Claim 2). 
Regarding claim 11. The method of claim 10, further comprising, after forming the silicide region, filling the opening with a metal material to form a source/drain contact (Claim 3).
Regarding independent claim 1: Huang teaches (e.g., Claims 12-15) a method of forming fin field effect transistor (FinFET), comprising: 
forming a gate stack over a fin that protrudes above a substrate,
forming a recess in the fin adjacent to the gate stack, 
forming a source/drain region in the recess, 
wherein the source/drain region comprises a capping layer and a first epitaxy layer underlying the capping layer, 
wherein a concentration of a first material in the source/drain region is highest at an interface between the capping layer and the first epitaxy layer, and 
forming a silicide region that extends through the capping layer and contacting the first epitaxy layer (Claim 12). 
Regarding claim 9: Huang teaches the claim limitation of the method of claim 8, on which this claim depends,
further comprising doping the capping layer, the first epitaxy layer, and the second epitaxy layer with a dopant that is a p-type impurity or an n-type impurity, 
wherein the capping layer has a fourth concentration of the dopant, the first epitaxy layer has a fifth concentration of the dopant, the second epitaxy layer has a sixth concentration of the dopant, wherein the fourth concentration is higher than the fifth concentration, and the fifth concentration is higher than the sixth concentration (Claim 17).
Regarding claim 10: Huang teaches the claim limitation of the method of claim 1, on which this claim depends, further comprising:
depositing an intermediate layer dielectric (ILD) overlying the source/drain region around the gate stack; and 
forming an opening in the ILD to expose the source/drain region, wherein the silicide region is formed at a bottom of the opening (Claim 16). 
Regarding claim 11: Huang teaches the claim limitation of the method of claim 10, on which this claim depends, further comprising, 
after forming the silicide region, filling the opening with a metal material to form a source/drain contact (Claim 16).
Regarding independent claim 12: Huang teaches (e.g., Claims 12-18) a method of forming a fin field effect transistor (FinFET), comprising: 
forming a gate stack over a fin; 
forming source/drain regions on opposite sides of the gate stack, wherein forming the source/drain regions comprises: 
etching recesses in the fin; 
epitaxially growing a first layer comprising a semiconductor material in the recesses, wherein the first layer has a first concentration of the semiconductor material (Claim 12, Lines 1-11); 
epitaxially growing a second layer comprising the semiconductor material in the recesses over the first layer, wherein the second layer has a second concentration of the semiconductor material (Claim 12, Lines 11-14),
 and epitaxially growing a capping layer comprising the semiconductor material over the second layer, the capping layer having a third concentration of the semiconductor material (Claim 12, Lines 15-18), 
wherein a concentration of the semiconductor material in the source/drain regions is highest at an interface between the second layer and the capping layer (Claim 12, Lines 18-20).
Regarding independent claim 12: Huang teaches (e.g., Claims 19-20) a method of forming a fin field effect transistor (FinFET), comprising: 
forming a gate stack over a fin; 
forming source/drain regions on opposite sides of the gate stack, 
wherein forming the source/drain regions comprises: 
etching recesses in the fin; epitaxially growing a first layer comprising a semiconductor material in the recesses, wherein the first layer has a first concentration of the semiconductor material; 
epitaxially growing a second layer comprising the semiconductor material in the recesses over the first layer, wherein the second layer has a second concentration of the semiconductor material,
 and epitaxially growing a capping layer comprising the semiconductor material over the second layer, the capping layer having a third concentration of the semiconductor material, 
wherein a concentration of the semiconductor material in the source/drain regions is highest at an interface between the second layer and the capping layer (Claim 20).
Regarding claim 13: Huang teaches the claim limitation of the method of claim 12, on which this claim depends, further comprising,
wherein the third concentration is lower than the second concentration, and the second concentration is higher than the first concentration (Claim 20). 
Regarding claim 14: Huang teaches the claim limitation of the method of claim 12, on which this claim depends, further comprising, further comprising forming a silicide region in the capping layer over the source/drain regions, wherein the silicide region contacts, but does not extend beyond, a region of highest concentration of the semiconductor material in the source/drain regions (Claim 19). 
Regarding claim 15: Huang teaches the claim limitation of the method of claim 14, on which this claim depends, further comprising,
 wherein a lower surface of the silicide region facing the first layer is level with a lower surface of the capping layer facing the first layer (Claim 19).
Regarding independent claim 17: Huang teaches (e.g., Claims 12-18) a method of forming a fin field effect transistor (FinFET), comprising: 
forming a gate over a fin protruding above a substrate; 
etching a trench in the fin adjacent to the gate; 
epitaxially growing a source/drain region in the trench, the source/drain region comprising a first layer, a second layer over the first layer, and a capping layer over the second layer, 
wherein each of the first layer, the second layer, and the capping layer comprises a first semiconductor material, wherein each of the first layer, second layer, and the capping layer has a different concentration of the first semiconductor material,
wherein a highest concentration of the first semiconductor material is at an interface between the capping layer and the second layer; and
forming a silicide region in the capping layer, 
wherein a first surface of the silicide region facing the substrate is level with a second surface of the capping layer facing the substrate (Claim 12).
Regarding claim 18: Huang teaches the claim limitation of the method of claim 17, on which this claim depends, 
wherein forming the silicide region comprise:
forming a dielectric layer over the source/drain region and around the gate;
forming an opening in the dielectric layer to expose the source/drain region;
depositing a first metal-containing layer in the opening on the source/drain region and along sidewalls of the dielectric layer; and performing an anneal process (Claim 16).
Regarding claim 19: Huang teaches the claim limitation of the method of claim 18, on which this claim depends, 
further comprising, after depositing the first metal- containing layer and before performing the anneal process:
depositing a second metal-containing layer over the first metal-containing layer, wherein the first metal-containing layer is formed of a metal, and the second metal- containing layer is formed of a nitride of the metal (Claim 13).
Regarding claim 20: Huang teaches the claim limitation of the method of claim 17, on which this claim depends, 
wherein the first layer comprising germanium and a p- type dopant, the first layer having a first concentration of germanium and a first dopant concentration of the p-type dopant, 
wherein the second layer comprises germanium and the p-type dopant, the second layer having a second concentration of germanium and a second dopant concentration of the p-type dopant, 
wherein the capping layer comprises germanium and the p-type dopant, the capping layer having a third concentration of germanium and a third dopant concentration of the p-type dopant, wherein the second concentration of germanium is higher than the first concentration of germanium, and the third concentration of germanium is lower than the second concentration of germanium, 
wherein the second dopant concentration is higher than the first dopant concentration, and the third dopant concentration is higher than the second dopant concentration (Claim 17).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of Patent No. (US 10,522,359 B2) to Huang et al in view of (US 2016/0087078 A1) to Li et al.
Regarding claim 16: Huang teaches the claim limitation of the method of claim 14, on which this claim depends, 
Huang does not expressly teach that the method further comprises: forming a dielectric layer over the source/drain regions and around the gate stack; and replacing the gate stack with a metal gate structure. 
However, Li teaches (e.g., Figs. 1-11) a method of forming fin field effect transistor (FinFET), comprising forming a gate stack ([0025]: 24’/26’);
Li further teaches that the method further comprises: forming a dielectric layer ([0025]) over the source/drain regions ([0019] and [0022]: 38/42) and around the gate stack; and replacing the gate stack with a metal gate structure ([0025])
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Huang, the method comprising forming a dielectric layer over the source/drain regions and around the gate stack; and replacing the gate stack with a metal gate structure, as taught by Li, for the benefit of controlling the threshold voltage of the transistor in accordance with the desired electrical and electronic requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0087078 A1) in view of Lai et al. (US 8,853,060 B1)
Regarding independent claim 1: Li teaches (e.g., Figs. 1-11) a method of forming fin field effect transistor (FinFET), comprising: 
forming a gate stack ([0025]: 24’/26’) over a fin that protrudes above a substrate ([0019]: 20);
forming a recess ([0017]: 36) in the substrate adjacent to the gate stack (24’/26’); 
forming a source/drain region ([0019] and [0027]: 38/42) in the recess, 
wherein the source/drain region comprises a capping layer ([0027]: 44) and a first epitaxy layer (42) underlying the capping layer (44), 
wherein a concentration of a first material in the source/drain region is highest at an interface between the capping layer and the first epitaxy layer ([0019]-[0023]: impurity concentration C42 in first epitaxy layer 42 is higher than the p-type impurity concentration in epitaxy layers 38); and 
forming a silicide region ([0026]-[0029]: 52) that extends through the capping layer and contacting the first epitaxy layer ([0026]-[0029]: 42). 
Li does not expressly teach a fin that protrudes above the substrate, and the recess in the fin adjacent the gate stack.
However, Lai teaches a method comprising forming a finFET comprising forming a fin that protrudes above the substrate, and forming the recess in the fin adjacent the gate stack (Col. 7, Lines  45-53).
Lai explained that the method of forming a planar transistor is applicable to a non-planar transistor, such as a FinFET(Col. 7, Lines 45-53).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the method of Li, such that the method comprises forming a fin that protrudes above the substrate, and the recess in the fin adjacent the gate stack, as taught by Lai, for the benefit of reducing the short channel issue due to miniaturization of the device, and thus improve device reliability.
Regarding claim 2: Li and Lai teach the claim limitation of the method of claim 1, on which this claim depends,
wherein a first surface of the silicide region facing the substrate is level with a second surface of the capping layer facing the substrate (Li: Fig. 9, [0026]-[0029]). 
Regarding claim 3: Li and Lai teach the claim limitation of the method of claim 2, on which this claim depends,
 wherein the second surface is laterally adjacent to the first surface and contacts the first surface (Li: Fig. 9, [0026]-[0029]). 
Regarding claim 4: Li and Lai teach the claim limitation of the method of claim 1, on which this claim depends,
wherein the first material is germanium (Li: [0021]-[0023]: first material  includes germanium), wherein the capping layer (Li: [0023]: Capping layers 44 includes silicon germanium SiGe) and the first epitaxy layer are formed of silicon germanium (Li: [0019]: first epitaxy layer includes silicon germanium SiGe).
Regarding claim 5: Li and Lai teach the claim limitation of the method of claim 1, on which this claim depends,
wherein forming the silicide region comprises:
depositing a first metal-containing layer and a second metal-containing layer successively over the source/drain region,
the second metal-containing layer and the first metal-containing layer comprising different materials; and performing an anneal, wherein the first metal-containing layer reacts with the source/drain region to form the silicide region (Li: [0026]: silicidation process involves performing an anneal on metal containing layer). 
Regarding claim 7: Li and Lai teach the claim limitation of the method of claim 1, on which this claim depends,
wherein the source/drain region further comprises a second epitaxy layer underlying the first epitaxy layer, wherein the first epitaxy layer,
the second epitaxy layer, and the capping layer are formed to have different concentrations of the first material (Li: [0018]-[0019] and [0023]-[0024]: 38). 
Regarding claim 8: Li and Lai teach the claim limitation of the method of claim 7, on which this claim depends,
wherein the first epitaxy layer has a first concentration of the first material, the second epitaxy layer has a second concentration of the first material, and the capping layer has a third concentration of the first material, wherein the third concentration is lower than the first concentration, and the first concentration is higher than the second concentration (Li: [0023]-[0024]). 
Regarding claim 10: Li and Lai teach the claim limitation of the method of claim 1, on which this claim depends, further comprising:
depositing an intermediate layer dielectric (Li: [0025]: 46) overlying the source/drain region (Li: 38/42) around the gate stack (Li: 24’/26’); and 
forming an opening in the ILD (Li: Fig. 8, [0025]: 48) to expose the source/drain region (Li: 38/42), wherein the silicide region is formed at a bottom of the opening (Li: Fig. 8, [0025]: 48). 
Regarding claim 11: Li and Lai teach the claim limitation of the method of claim 10, on which this claim depends, further comprising:
further comprising, after forming the silicide region, filling the opening with a metal material to form a source/drain contact (Li: Fig. 10, [0027]: 54).
Regarding independent claim 12: Li teaches (e.g., Figs. 1-11) a method of forming a fin field effect transistor (FinFET), comprising: 
forming a gate stack ([0025]: 24’/26’) over a substrate ([0019]: 20);
forming source/drain regions ([0019] and [0027]: 38/42) on opposite sides of the gate stack (24’/26’), 
wherein forming the source/drain regions comprises: 
etching recesses ([0017]: 36) in the substrate; epitaxially growing a first layer comprising a semiconductor material in the recesses, wherein the first layer has a first concentration of the semiconductor material ([0017], [0020]-[0023]: 38); 
epitaxially growing a second layer comprising the semiconductor material in the recesses over the first layer, wherein the second layer has a second concentration of the semiconductor material ([0019], [0020]-[0023]: 42),
 and epitaxially growing a capping layer comprising the semiconductor material over the second layer, the capping layer having a third concentration of the semiconductor material ([0023]-[0024]: 44), 
wherein a concentration of the semiconductor material in the source/drain regions is highest at an interface between the second layer and the capping layer ([0022]-[0023]: the top portion of epitaxy layer 42 that is in contact with capping layer 44 has the highest germanium percentage in all portions of epitaxy layers 42 and 44).
Li does not teach a forming a fin and etching a recess in the fin.
However, Lai teaches a method comprising forming a finFET comprising forming a fin that protrudes above the substrate, and etching a recess in the fin adjacent the gate stack (Col. 7, Lines  45-53).
Lai explained that the method of forming a planar transistor is applicable to a non-planar transistor, such as a FinFET (Col. 7, Lines 45-53).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the method of Li, such that the method comprises forming a fin and etching a recess in the fin, as taught by Lai, for the benefit of reducing the short channel issue due to miniaturization of the device, and thus improve device reliability.
Regarding claim 13: Li and Lai teach the claim limitation of the method of claim 12, on which this claim depends, further comprising,
wherein the third concentration is lower than the second concentration, and the second concentration is higher than the first concentration (Li: [0022]-[0023]:). 
Regarding claim 14: Li and Lai teach the claim limitation of the method of claim 12, on which this claim depends, further comprising, further comprising forming a silicide region in the capping layer over the source/drain regions, wherein the silicide region contacts, but does not extend beyond, a region of highest concentration of the semiconductor material in the source/drain regions (Li: [0020]-[0023]). 
Regarding claim 15: Li and Lai teach the claim limitation of the method of claim 14, on which this claim depends, further comprising,
 wherein a lower surface of the silicide region facing the first layer is level with a lower surface of the capping layer facing the first layer (Li: Fig. 9, [0026]-[0029]).
Regarding claim 16: Li and Lai teach the claim limitation of the method of claim 14, on which this claim depends, 
 further comprising: forming a dielectric layer over the source/drain regions and around the gate stack; and replacing the gate stack with a metal gate structure (Li: [0025]).
Regarding independent claim 17: Li teaches (e.g., Figs. 1-11) a method of forming a fin field effect transistor (FinFET), comprising: 
forming a gate ([0025]: 24’/26’) over a substrate ([0019]: 20); 
etching a trench ([0017]: 36) in the substrate adjacent to the gate (24’/26’); 
epitaxially growing a source/drain region in the trench, the source/drain region comprising a first layer, a second layer over the first layer ([0019] and [0027]: first layer 38 and second layer 42), and 
a capping layer over the second layer ([0027]: 44), 
wherein each of the first layer, the second layer, and the capping layer comprises a first semiconductor material, wherein each of the first layer, second layer, and the capping layer has a different concentration of the first semiconductor material ([0019]-[0023]),
wherein a highest concentration of the first semiconductor material is at an interface between the capping layer and the second layer ([0022]-[0023]); and
forming a silicide region ([0026]-[0029]: 52) in the capping layer, 
wherein a first surface of the silicide region facing the substrate is level with a second surface of the capping layer facing the substrate ([0026]).
Li does not expressly teach 
forming a fin protruding above a substrate and etching a trench in the fin
Li does not expressly teach a fin that protrudes above the substrate, and the recess in the fin adjacent the gate stack.
However, Lai teaches a method comprising forming a finFET comprising forming a fin protruding above the substrate, and etching a trench in the fin adjacent the gate stack (Col. 7, Lines  45-53).
Lai explained that the method of forming a planar transistor is applicable to a non-planar transistor, such as a FinFET (Col. 7, Lines 45-53).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the method of Li, such that the method comprises forming a fin that protrudes above the substrate, and the recess in the fin adjacent the gate stack, as taught by Lai, for the benefit of reducing the short channel issue due to miniaturization of the device, and thus improve device reliability.
Regarding claim 18: Li and Lai teach the claim limitation of the method of claim 17, on which this claim depends, 
wherein forming the silicide region comprise:
forming a dielectric layer over the source/drain region and around the gate;
forming an opening in the dielectric layer to expose the source/drain region;
depositing a first metal-containing layer in the opening on the source/drain region and along sidewalls of the dielectric layer; and performing an anneal process (Li: [0026]: silicidation process involves performing an anneal on metal containing layer).
Regarding claim 20: Li and Lai teach the claim limitation of the method of claim 17, on which this claim depends, 
wherein the first layer comprising germanium and a p-type dopant, the first layer having a first concentration of germanium and a first dopant concentration of the p-type dopant (Li: [0017]-[0023]: layer 38), 
wherein the second layer comprises germanium and the p-type dopant, the second layer having a second concentration of germanium and a second dopant concentration of the p-type dopant ([0017]-[0023]: layer 42), 
wherein the capping layer comprises germanium and the p-type dopant, the capping layer having a third concentration of germanium and a third dopant concentration of the p-type dopant, wherein the second concentration of germanium is higher than the first concentration of germanium, and the third concentration of germanium is lower than the second concentration of germanium (Li: [0017]-[0023]), 
wherein the second dopant concentration is higher than the first dopant concentration, and the third dopant concentration is higher than the second dopant concentration ([0017]-[0023]).

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, should the outstanding Double Patenting rejection be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“wherein the first metal-containing layer is formed of a metal material, and the second metal-containing layer is formed of a nitride of the metal material”. 

Regarding claim 19: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“further comprising, after depositing the first metal-containing layer and before performing the anneal process:
depositing a second metal-containing layer over the first metal-containing layer, wherein the first metal-containing layer is formed of a metal, and the second metal- containing layer is formed of a nitride of the metal”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826